Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kristopher Reichlen (Reg. No. 74,918) on August 10, 2022.

The application has been amended as follows: 
Please replace claim 10 as follow:

Claim 10 (Currently amended) A method, comprising:
searching, by at least one processor, a data unit of a state persistence storage by pattern matching dependency files with one or more sequences of prefixes associated with a stage of a program;
wherein the one or more sequences of prefixes comprises at least one prefix element according to a customizable configuration;
generating, by the at least one processor, a variables map based on the sequence of prefixes;
identifying, by the at least one processor, the dependency of the stage of the program in the state persistence storage based on matched files paths and matched file names to the variables map; 
generating, by the at least one processor, parameterized dependencies of the program by:
mapping the one or more sequences of prefixes to the matched file paths and the matched file names, and
recording, in the variables map, the mapping of the one or more sequences of prefixes to the matched file paths and the matched file names; and
storing, by the at least one processor, a link in the state persistence storage to refer to the variables map to identify the dependency files for execution of the stage of the program; and
reattempting, by the at least one processor, to execute the stage of the program associated with the state upon an elapsed validation time based on a validation configuration.

Claim 19	Cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
As to claims 1-18 and 20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 10 and 20, when taken in the context of the claims as a whole, specific to where the dependency configuration of a current execution stage of a program includes a sequence of alphanumerical groups for locating dependencies according to pattern matching between the sequence of alphanumerical groups and a plurality of parameterized file paths associated with at least one data unit of the state persistence storage, where the plurality of parameterized file paths saved in a form of a variables map, where the dependencies include resources for execution of the current execution stage, where the execution configuration defines steps for executing the current execution stage, where the validation configuration defines steps for validating execution of the current execution stage.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196